                           UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF CALIFORNIA


                                        Misc. No. 2:19-mc-0083 KJM KJN
IN RE: TERMINATION OF LEGACY
ANTITRUST JUDGMENTS IN THE              ORDER TERMINATING FINAL
EASTERN DISTRICT OF CALIFORNIA          JUDGMENTS


UNITED STATES OF AMERICA,                 Civil No. 21783 W
      Plaintiff,
              v.

E.L. BRUCE CO., et al.,
      Defendants;


UNITED STATES OF AMERICA,                 Civil No. 21940-R
      Plaintiff,
              v.

BATTERY SEPARATOR MFRS.’ ASS’N,
et al.,
      Defendants;
1
2     UNITED STATES OF AMERICA,                              Civil No. 1479-ND

3             Plaintiff,
4                     v.
5     BAKERSFIELD ASSOCIATED
6     PLUMBING CONTRACTORS, INC., et al.,

7            Defendants.

8
9
            The Court having received the motion of plaintiff United States of America for termination of
10
     the final judgments entered in these cases, and the Court having considered all papers filed in connection
11
     with this motion, and the Court finding that it is appropriate to terminate the final judgments, it is
12
     ORDERED, ADJUDGED, AND DECREED:
13
            That said final judgments are hereby terminated.
14
15   DATED: June 20, 2019.

16
17
                                                               UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28




     ORDER TO TERMINATE JUDGMENTS                      2
